Citation Nr: 1633265	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  08-26 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, South Central VA Health Care Network in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided from November 28, 2005 to December 9, 2005, at Rapides Regional Medical Center in Alexandria, Louisiana.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2006 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Jackson, Mississippi, which granted payment or reimbursement for the cost of medical treatment provided at Rapides Regional Medical Center from November 24, 2005 to November 27, 2005.  The Veteran has appealed the denial of reimbursement for the cost of treatment for the remainder of the period from November 28, 2005 to December 9, 2005.

The Board previously remanded the appeal in July 2012 for additional development.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in July 2012 for additional development to include a request for VA records and a medical opinion.  For the reasons discussed below, the Board finds that an additional remand is necessary to comply with the July 2012 remand order.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).
 
The July 2012 remand included a request for VA records, dated from November 24, 2005 to December 9, 2005, from the VAMCs in Shreveport, Louisiana; Meridian, Mississippi, and Alexandria, Louisiana.  While an August 2012 opinion was obtained, and the VA physician stated that "careful review of the available medical records can find no VA notification of admission, and no authorization to treat," the cited VA records have not been associated with claims file.  

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2015).  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1003 (2016).  Under 38 U.S.C.A. § 1728, applicable in this case, VA shall reimburse the expenses of care for eligible veterans, even though not previously authorized, from a private or public (or Federal) hospital not operated by VA, or of any other medical services not previously authorized (including transportation) when there has been: (a) Care and services not previously authorized that were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (b) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. 
§ 17.120(a).  

In this case, the Veteran received partial reimbursement for emergency care under 38 U.S.C.A. § 1728 beginning November 24, 2005.  The question at issue is whether continuation of care from November 28, 2005 to December 9, 2005 constituted emergency treatment under the applicable regulations.  Emergency treatment, defined under 38 U.S.C.A. §§ 1725 and1728, means medical care or services furnished when VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not be reasonable; when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. §1725(f)(1).

As noted in the July 2012 Board remand, there is conflicting evidence of record provided in an initial July 2006 VA Clinical Review and a later November 2006 Clinical Review.  The initial Clinical Review indicated that on December 6, 2005, the Veteran was stable for transfer and a bed was available on that date, while the November 2006 clinical review indicated that the Veteran was stable for transfer on November 26, 2005.  The July 2006 Clinical Review also noted that there was an attempt to contact VA on November 28, 2005.  The Board also finds it significant that a Discharge Summary and records from the Rapides Regional Medical Center indicate that the hospital attempted to contact VA on November 28, 2005, but were unable to obtain records regarding the Veteran's last left heart catheterization.  An additional cardiac catheterization was, therefore, performed on November 29, 2005, showing 99 percent stenosis in the left anterior descending artery.  Additionally, selective carotid angiogram completed the following day revealed a 95 percent stenosis in the left internal carotid artery.  

The July 2012 Board remand requested an opinion to clarify the date on which the Veteran's condition had stabilized such that he could have been safely transported to a VA facility, and the date on which VA facilities were feasibly available.  While the VA physician opined in August 2012 that the Veteran was stable for transfer by November 27, 2005, there was no rationale provided for the opinion rendered.  Therefore, the Board finds that a supplemental opinion is necessary to address the date in which the Veteran could have been safely transported to a VA facility.  See Stegall, 11 Vet. App. at 270.  In light of findings showing that the Veteran had 99 percent stenosis in the left anterior descending artery in November 29, 2005, and 95 percent stenosis in the left internal carotid artery in November 30, 2005, the supplemental opinion should also address whether an a medical emergency continued to exist at the time of the Veteran's cardiac catheterization and subsequent surgeries. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the record all pertinent VA records dated from November 24, 2005, to December 9, 2005.  These records must specifically include all records from that period which are available from the VAMCs in Shreveport, Louisiana; Meridian, Mississippi; and Alexandria, Louisiana and should include any reports of contact related to the Veteran and his treatment.  

2.  Thereafter, the AOJ should obtain a supplemental VA medical opinion.  An appropriately qualified clinician should review the record, to include private treatment records from Rapides Regional Medical Center.  The examiner should provide a supplemental medical opinion to address:

a).  The date on which the Veteran's condition had stabilized to the point where he could have been safely transported to a VA facility given the conflicting findings provided on July 2006 and November 2006 Clinical Reviews as to the date of stability.   

b).  Whether an a medical emergency continued to exist at the time of the November 29, 2005 cardiac catheterization, which identified 99 percent stenosis in the left anterior descending artery, at the time of a November 30, 2005 selective carotid angiogram which revealed a 95 percent stenosis in the left internal carotid artery, and at the time of subsequent surgeries. 

The examiner must provide a complete rationale for each opinion rendered with reference to the evidence of record.   The VA examiner should also discuss whether a in delay treatment due to any feasible transfer would have been hazardous to life or health given findings shown in the November 29, 2005 cardiac catheterization and November 30, 2005 carotid angiogram with endarterectomy and a coronary bypass graft completed on December 1, 2005 and December 2, 2005.  
 
3.  Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

